UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrant S Filed by a Party other than the Registrant £ Check the appropriate box: S Preliminary Proxy Statement £ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) £ Definitive Proxy Statement £ Definitive Additional Materials £ Soliciting Material Pursuant to § 240.14a-11(c) or § 240.14a-12 MICROFIELD GROUP, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement if other than the Registrant) Payment of Filing Fee (Check the appropriate box): S No fee required. £ Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: £ Fee paid previously with preliminary materials. £ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Page 1 of 18 111 SW Columbia Suite 480 Portland, OR 97201 SPECIAL MEETING OF SHAREHOLDERS To Be Held March 10, 2008 To Our Shareholders: You are cordially invited to attend a special meeting of shareholders of Microfield Group, Inc., to be held on March 10, 2008 at Microfield’s offices at 111 SW Columbia, Suite 480, Portland, Oregon 97201, at 10:00 a.m., Pacific time. At this special meeting, you will be asked to vote on the proposed sale of all of the outstanding stock of Christenson Electric, Inc., a wholly owned subsidiary of Microfield, to CEI Acquisition, LLC, pursuant to the terms of the Acquisition Agreement.The terms of the Acquisition Agreement are summarized in the following proxy statement.In addition, the Acquisition Agreement and first amendment thereto is attached to this statement as Appendix B.All shareholders are encouraged to read this agreement, as well as this proxy statement, in their entirety and consider them carefully in determining whether to vote for this proposed sale. After a great deal of research and careful consideration, the Board of Directors of Microfield has unanimously approved the sale of Christenson Electric pursuant to the terms of the Acquisition Agreement.A brief summary of the actions taken by the Board in considering this transaction is set forth in the proxy statement in greater detail. Majority shareholder approval is a condition precedent to the sale of Christenson Electric and it is therefore very important that your shares are represented at the special meeting, regardless of the size of your holdings.Accordingly, whether or not you plan to attend this special meeting, we urge you to vote promptly by returning the enclosed proxy card.Voting by proxy will not prevent you from voting your shares in person if you subsequently choose to attend the meeting. You may revoke your proxy at any time before it has been voted. Thank you very much for your time and consideration in this matter. Very truly yours, MICROFIELD GROUP, INC. By: /s/Randall R. Reed Randall R. Reed Secretary THIS PROXY STATEMENT IS DATED [February , 2008] AND IS FIRST BEING MAILED TO SHAREHOLDERS ON OR ABOUT [February , 2008]. Page 2 of 18 MICROFIELD GROUP, INC. 111 SW Columbia Suite 480 Portland, OR 97201 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS To Be Held March 10, 2008 Notice is hereby given that Microfield Group, Inc., will hold a special meeting of shareholders on March 10, 2008.The special meeting will be held at Microfield’s offices at olumbia, Suite 480, Portland, Oregon 97201, at 10:00 a.m., Pacific time, for the purpose of considering and acting upon the following: 1. To approve the sale of all the outstanding capital stock of Christenson Electric, Inc., a wholly owned subsidiary of Microfield, to CEI Acquisition, LLC; and 2. To transact such other business as may properly come before the special meeting and any adjournment or adjournments thereof. Holders of common stock of record at the close of business on February 5, 2008, are entitled to notice of and to vote at the special meeting.Because Microfield’s Articles of Incorporation do not provide for non-unanimous written consent in lieu of a meeting as permitted by the Oregon Model Business Corporation Act, ORS § 60.211, Microfield is required to hold a special meeting in order to obtain shareholder approval.A complete list of shareholders will be open to examination of any shareholder at the special meeting. MICROFIELD GROUP, INC. By: /s/Randall R. Reed Randall R. Reed Secretary IMPORTANT: IT IS IMPORTANT THAT YOUR SHARES BE REPRESENTED REGARDLESS OF THE NUMBER OF SHARES YOU MAY HOLD. WHETHER OR NOT YOU PLAN TO ATTEND THE SPECIAL MEETING IN PERSON, PLEASE COMPLETE, DATE AND SIGN THE ENCLOSED PROXY CARD AND MAIL IT PROMPTLY IN THE ENCLOSED RETURN ENVELOPE. THE PROMPT RETURN OF PROXIES WILL ENSURE A QUORUM AND SAVE THE COMPANY THE EXPENSE OF FURTHER SOLICITATION. IN ADDITION, THIS PROPOSAL REQUIRES THE APPROVAL OF A MAJORITY OF ALL SHARES OF OUR COMMON STOCK OUTSTANDING, AND NOT JUST A MAJORITY OF THE QUORUM. EACH PROXY GRANTED MAY BE REVOKED BY THE SHAREHOLDER APPOINTING SUCH PROXY AT ANY TIME BEFORE IT IS VOTED. IF YOU RECEIVE MORE THAN ONE PROXY CARD BECAUSE YOUR SHARES ARE REGISTERED IN DIFFERENT NAMES OR ADDRESSES, EACH SUCH PROXY CARD SHOULD BE SIGNED AND RETURNED TO ENSURE THAT ALL OF YOUR SHARES WILL BE VOTED. Page 3 of 18 PROXY STATEMENT This Proxy Statement is furnished to the holders of the shares of common stock in connection with the solicitation of proxies for use at the special meeting.The special meeting of Shareholders of Microfield Group, Inc. (the “Company,” “Microfield,”
